Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-25-1999

Nicini v. Morra
Precedential or Non-Precedential:

Docket 98-5193




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Nicini v. Morra" (1999). 1999 Decisions. Paper 235.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/235


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 25, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-5193

ANTHONY NICINI, JR., Appellant

v.

EDWARD MORRA; NEW JERSEY DEPARTMENT OF
HUMAN SERVICES; DIVISION OF YOUTH AND FAMILY
SERVICES; FRANK SYRIS; JOHN DOE(S), a fictitious
person or persons; XYZ ENTITY(IES), a fictitious entity or
entities
(D.C. Civil No. 95-cv-2303)

Before: BECKER, Chief Judge, SLOVITER, MANSMANN,
GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH,
McKEE, and RENDELL, Circuit Judges.

O R D E R

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is

ORDERED that the Clerk of this Court list the above for
rehearing en banc at the convenience of the Court.

BY THE COURT:

/s/ Edward R. Becker
CHIEF JUDGE

DATED: August 25, 1999